Citation Nr: 0704954	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder, including recurrent subluxation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1969 to December 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in May 2004 and 
April 2005.  In May 2004, the veteran's previously denied 
claims of entitlement to service connection for low back and 
left shoulder disorders were reopened and remanded for 
additional development.  

The Board issued a decision in April 2005 denying the 
veteran's claims of entitlement to service connection for a 
low back disorder and a left shoulder disorder, including 
recurrent subluxation.  He appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In August 2005, his 
attorney and VA's Office of General Counsel - representing 
the Secretary of VA, filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an order that same month, granting the joint 
motion, and returned the case to the Board.

In January 2006, the veteran's claims for service connection 
were again remanded for additional development.  The case has 
been returned to the Board for appellate consideration.




FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that low back 
disability existed prior to service, and was not aggravated 
by service.

2.  Clear and unmistakable evidence shows that left shoulder 
disability, to include recurrent subluxation, existed prior 
to service, and was not aggravated by service.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).

2.  A left shoulder disorder, including recurrent 
subluxation, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1153, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of October 2003, June 2004, and June 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.

While the October 2003 and June 2004 letters failed to 
discuss the law pertaining to the assignment of a disability 
rating or an effective date, a March 2006 letter explained 
how a disability rating is determined for a service-connected 
disorder, and the March and June 2006 letters explained the 
basis for determining an effective date upon the grant of 
service connection or an increased disability evaluation, in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claims for service 
connection, no disability rating or effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable November 2002 
AOJ decision that is the basis of this appeal was decided 
before completion of appropriate VCAA notice.  Nonetheless, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the case was thereafter readjudicated, and the 
appellant has not been prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private medical 
records, and a VA examination report.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim and a transcript of his testimony before a Decision 
Review Officer of the RO, as well as a transcript of his 
testimony before the undersigned Veterans Law Judge (VLJ) of 
the Board.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the lay 
statements and medical reports of record for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Factual background

In a statement dated in April 1968, a private physician 
reported that the veteran had been injured in an automobile 
accident in April 1964, at which time he sustained a back 
injury.  It was noted that he had complained of a backache in 
the dorsal spine area since that time.  An examination 
revealed a muscle spasm along the lumbosacral spine with 
limitation of motion of the spine.  A neurological 
examination was essentially negative.  X-ray studies of the 
dorsal spine were negative.  The pertinent conclusion was 
post-traumatic fibromyositis of the dorsal spine.

On a report of medical history in conjunction with a pre-
induction examination in May 1968, the veteran related a 
history of recurrent back pain and painful or "trick" 
shoulder.  In the examiner's summary, it was noted that the 
veteran had chronic back trouble, and that he had a fracture 
over the clavicle and left shoulder subluxation.  On the 
entrance examination in May 1968, the spine and upper 
extremities were evaluated as normal.  It was reported that 
he had sustained a back injury in 1964, and that he had been 
treated on and off since.  It was not considered 
disqualifying.  The service medical records disclose that the 
veteran was seen on numerous occasions for complaints of back 
pain beginning in May 1969.  An X-ray study of the 
lumbosacral spine in July 1969 revealed no evidence of 
fracture, dislocation or degenerative disc disease.  There 
was mild scoliosis of the lumbar spine with convexity to the 
right.  Later that month, it was reported that he had had 
repeated examinations and no pathology other than occasional 
muscle spasm had been found.  Valium was prescribed.  A few 
days later, it was indicated that the veteran had numerous 
complaints, involving the shoulder and back.  A referral to 
the orthopedic clinic in July 1969 noted that the veteran was 
to be evaluated for a chronic dislocating left shoulder.  A 
replacement health record examination in July 1969 reveals 
that the upper extremities were evaluated as abnormal, and it 
was noted that he had a chronic posterior recurrent 
dislocating left shoulder.  

The veteran was hospitalized for a Medical Board in November 
1969.  It was reported that he had a history of longstanding 
back pain that developed in 1964 when he was involved in an 
automobile accident.  He described having intermittent back 
pain for a period of approximately two years after the 
accident.  He reportedly then became asymptomatic, until 
three weeks after starting boot camp.  It was noted that the 
pain was limited to the lumbar area, and was aggravated by 
immobility and exercise.  It was somewhat relieved by forward 
flexion and heat, but no medication seemed to be of any 
benefit.  It was also noted that the veteran reported he had 
shoulder weakness and pain.  He related that the left 
shoulder was voluntarily subluxated anteriorly and that there 
was accompanying pain with the subluxations over the 
posterior aspect of the joint and when the shoulder was 
abducted.  

An examination showed tenderness on percussion over the L-5 
area, and pain on hyperextension of the back.  There was no 
muscle spasm.  A neurological examination was within normal 
limits.  There was tenderness over the posterior aspect of 
the left shoulder, but no noticeable deformity.  An X-ray 
study of the lumbosacral spine revealed no evidence of an 
acute osseous fracture.  There was a questionable 
radiolucency through the region of the inferior articular 
facet on the right side of the 5th lumbar vertebra, and the 
possibility of a right-sided spondylolysis was suggested.  No 
other abnormalities were noted.  The diagnoses were recurrent 
subluxation of the left shoulder due to congenital 
abnormality (shallow glenoid), chronic lumbosacral strain and 
spondylolysis, pars interarticularis L-5 on S-1 on the right.  
It was further noted that the veteran was unfit for military 
service by reason of physical disability, which was neither 
incurred in nor aggravated by service.

The spine was evaluated as normal on the separation 
examination in December 1969.  The upper extremities were 
evaluated as abnormal.  Recurrent subluxation of the left 
shoulder due to congenital abnormality, chronic lumbosacral 
strain and spondylolysis, L-5-S-1 on the right were noted.  

The veteran was admitted to a private hospital in July 1974 
after being involved in a motorcycle accident in which he 
injured his back.  He complained of pain in the lumbar area.  
An X-ray study of the lumbosacral spine revealed a 
compression fracture of L-2.  The pertinent diagnosis on 
discharge was acute fracture of the lumbar spine.

The veteran was afforded a general medical examination by the 
VA in April 1975.  An X-ray study of the left shoulder showed 
no evidence of fracture or dislocation.  Following an 
examination, the diagnoses were residuals of a compression 
fracture of the 2nd lumbar vertebra and chronic subluxation 
of the left shoulder.

In a statement dated in January 2003, the veteran's sister 
reported that the veteran had not had any back problems as a 
child, and was never diagnosed with any deformities of the 
spine.  She added that the veteran suffered a pulled ligament 
of the shoulder when he was nine years old.  

A private physician reported in a September 2003 statement 
that the veteran contacted her for an opinion regarding his 
chronic back pain.  The veteran related that his back pain 
became unmanageable following an injury sustained while in 
service.  The veteran attributed his back pain to a fall 
sustained in boot camp.  He also stated that he began having 
chronic problems with left shoulder pain and that his 
shoulder progressed from simply being something that he could 
move very easily without complete dislocation to something 
that was hurting.  He added that the shoulder pain was 
subsequent to rifle recoil.  The physician noted that X-ray 
studies prior to enlistment showed no evidence of 
spondylolysis or other abnormal spinal condition.  She 
indicated that a notation was made in the veteran's military 
records of spondylolysis found on an X-ray study.  She 
concluded that in view of the fact that the veteran sustained 
no back trauma between the original insult some five years 
prior to service and the insult that occurred during boot 
camp, one would have to assume that was the time when the 
abnormal X-ray study occurred.  

In April 2004, the veteran submitted a copy of a May 1968 
letter from a U.S. Army recruiter that congratulated him for 
passing his pre-induction physical examination.  It was 
stated that the results showed that he was physically 
qualified for service.  

VA outpatient treatment records disclose that an X-ray study 
of the left shoulder revealed significant osteoarthritis.  
The veteran was seen in November 2003 and complained of 
chronic low back pain that began in the late 1960's with low 
back strain.  It was also noted that he had a motorcycle 
accident in 1974, in which he fractured the L-2 vertebra.  It 
was indicated that the low back pain was chronic and 
gradually worsened to the point that he quit his job as a 
truck driver earlier that year.  

The veteran's uncle reported in a May 2004 statement that the 
veteran did not have back problems until his discharge from 
service.  

Analysis

a.  Low back disability

The initial question is whether the veteran's low back 
disability was present prior to service.  The record 
discloses that the veteran reported on his induction 
examination in May 1968 that he had had a back injury in 
1964.  A clinical evaluation of the spine was normal.  In 
Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated 
that the presumption of soundness attaches only where there 
has been an induction medical examination, and where a 
disability for which service connection is sought was not 
detected at the time of such examination.  The Court noted 
that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2004).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  

However, the medical evidence of record clearly and 
unmistakably shows that the veteran sustained a low back 
disability prior to service.  This conclusion is supported by 
the private physician's letter that notes that the veteran 
sustained a back injury in an automobile accident in 1964, 
and that examination at that time revealed muscle spasm along 
the lumbosacral spine with limitation of motion of the spine.  
There is no evidence to the contrary.  The Board concludes, 
accordingly, that low back disability manifested by muscle 
spasm along the lumbosacral spine with limitation of motion 
of the spine was present prior to service.  As discussed 
above, VA has a duty to demonstrate by clear and unmistakable 
evidence that a disease or injury existed prior to service 
and was not aggravated in service under 38 U.S.C. § 1111 
prior to, the veteran's requirement to show an increase in a 
pre-existing disability under 38 C.F.R. § 3.306(b).  In other 
words, VA must now show by clear and unmistakable evidence 
that the veteran's preexisting low back disability 
(manifested by muscle spasm along the lumbosacral spine with 
limitation of motion of the spine) was not aggravated by his 
service, in order to rebut the presumption of soundness on 
induction.  

The service medical records show that the veteran was treated 
on a number of occasions for complaints of low back pain.  
These treatment records document that the only positive 
finding was that he had muscle spasms on some of the 
examinations.  The Medical Board examination revealed only 
tenderness of the lumbar spine.  It is also emphasized that 
it was concluded by the Medical Board that the disability of 
the lumbar spine preexisted service and was not aggravated by 
service.  The veteran declined to rebut the findings of the 
Medical Board review and its recommendation for discharge.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question, when there was no incentive - 
financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  In view of the foregoing, the Board finds 
that the service medical records, at most, document only that 
the veteran experienced a flare-up during service of the 
manifestations of low back disability which were present 
prior to service.  

In addition, consistent with the finding of demonstration of 
only a flare-up during service, there is no objective 
evidence of continuance of symptomatology during the years 
following the veteran's discharge from service so as to 
establish chronic aggravation.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  Instead, it appears that the veteran was 
not treated again for his low back disorder until he was 
injured in motorcycle accidents in 1972 and 1974, wherein he 
incurred a compression fracture at L2.  The Board 
acknowledges that a private physician noted that the veteran 
said that his back pain was related to a fall in service.  
The veteran has also variously argued that he was kicked by a 
sea bag or that another recruit hit him and that these 
incidents resulted in his low back disability.  The service 
medical records fail to document any such injury, despite 
numerous visits for complaints of low back pain.  The private 
physician's opinion is thus not based on the actual record of 
what occurred in service and, therefore, is of limited 
probative value.  The private physician also asserted that X-
ray studies in service showed spondylolysis.  Only a 
possibility of this was suggested on the X-ray study on the 
Medical Board examination.  The veteran was also involved in 
a motor vehicle accident in June 2003 and received workers' 
compensation for a job-related back injury.  So the medical 
evidence presently on file indicates the veteran's current 
low back problems are traceable to intercurrent injuries, and 
not aggravation of the pre-existing low back disability.  
See  38 C.F.R. § 3.303(b)  

In sum, the Board finds that there is clear and unmistakable 
evidence that the veteran's low back disability preexisted 
service, and that it was not aggravated by service.  As such, 
the presumption of soundness on induction as to a low back 
disability has been rebutted.  See 38 U.S.C.A. § 1111.  In 
order for service connection to be established for a low back 
disability, it must now be determined whether the record 
establishes that the pre-existing low back disability 
underwent increase in severity beyond the normal progression 
of the disability.  

As noted above, the service medical records demonstrate the 
veteran had complaints of low back pain in service, but that 
the clinical findings demonstrated only muscle spasm of the 
low back, a manifestation that existed prior to service.  As 
such, the Board reiterates that the service medical records 
document only that the veteran experienced a flare-up during 
service of the manifestations of low back disability which 
were present prior to service.  The service medical records 
fail to document any alleged injury to the back, despite 
numerous visits for complaints of low back pain.  A private 
physician's opinion based on the veteran's unsupported 
allegation of a back injury in service is thus not based on 
the actual record of what occurred in service and, therefore, 
is of limited probative value.  Further, the veteran 
sustained low back injuries subsequent to service.  The March 
2006 VA examiner found that the veteran's current back pain 
is likely due to the veteran's moderate collapse of the L2 
vertebrae, with secondary degenerative changes.  The VA 
examiner found that this injury was due to the veteran's 
post-service motorcycle accidents and not to the veteran's 
military service.  The VA examiner explained that the 
veteran's alleged injuries in service were muscular in 
nature, and not related to trauma, and that his current back 
pain is due to degenerative changes.  The VA examiner also 
concluded that the veteran's spondylosis of the spine pre-
existed the veteran's service and was likely developmental in 
nature.  See 38 C.F.R. §§ 3.303(c), 4.9 (a congenital or 
developmental defect is not considered a disease for purposes 
of VA disability compensation and, consequently, cannot be 
service connected as a matter of law).  See, too, Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The only possible exception to the rule on developmental 
defects is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  However, the medical evidence of record does not 
demonstrate that the veteran's back worsened as a result of a 
superimposed injury or illness during service.  Indeed, to 
the contrary, his service medical records, including the 
report of his separation examination, are entirely 
unremarkable for evidence of any back injury and, as 
previously pointed out, the VA examiner determined that there 
was no evidence of trauma to the back during service.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).  

In view of the foregoing, the Board finds that the competent 
clinical evidence of record also fails to demonstrate an 
increase in the pre-existing low back disability during 
service pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  

In summation, with regard to a low back disability, the Board 
finds that the presumption of soundness on entrance into 
service, as to a low back disability, is rebutted by clear 
and convincing evidence that a low back disability manifested 
by muscle spasm and limitation of motion existed prior to 
service, and was not aggravated by service, pursuant to 38 
U.S.C.A. § 1111, and that the pre-existing low back 
disability did not undergo an increase in service so as to 
constitute aggravation pursuant to 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306.



b.  Left shoulder disability

While, and recurrent back pain related to a motor vehicle 
accident prior to his service, a shoulder disorder was not 
clinically confirmed upon his entrance examination.  As such, 
the veteran is entitled to the presumption of soundness on 
entrance into service as to a shoulder disability.  38 U.S.C. 
§ 1111.  

With respect to the claim for service connection for a left 
shoulder disability, the Board notes that a report of medical 
history completed at the veteran's May 1968 induction 
examination, indicated the veteran reported experiencing 
broken bones, a painful or "trick" shoulder, and reported a 
history of a painful shoulder on the induction examination in 
May 1968.  Under the physician's summary, the examiner 
reported at that time that the veteran had a fracture of the 
clavicle and subluxation of the left shoulder.  Nevertheless, 
the clinical evaluation of the upper extremities on the 
induction examination was normal.  Accordingly, the Board, 
resolving doubt in the veteran's favor, finds that the 
presumption of soundness on induction attaches.  

However, the record contains evidence which clearly and 
unmistakably demonstrates that the veteran's left shoulder 
disability was present prior to service.  The veteran was 
treated on multiple occasions during service for complaints 
related to his left shoulder, and in July 1969, underwent a 
Medical Board examination, which found that the veteran had 
recurrent subluxation of the left shoulder due to a 
congenital abnormality (a shallow glenoid).  Although the 
veteran attributes his left shoulder complaints to rifle 
recoil, there is nothing in the service medical records to 
support this allegation.  

However, in order to rebut the presumption of soundness on 
induction, as to the left shoulder, the VA must also show by 
clear and unmistakable evidence that the veteran's 
preexisting left shoulder disability was not aggravated by 
his service.  The Board points out that it was reported on 
the induction examination that he had subluxation of the left 
shoulder, and the in-service findings show the same problem 
involving the left shoulder.  It is also emphasized that it 
was concluded by the Medical Board that the disability of the 
left shoulder preexisted service and was not aggravated by 
service.  The Board finds that the Medical Board conclusion 
provides clear and unmistakable evidence that the veteran's 
preexisting left shoulder disability was not aggravated by 
service.  At most, he only experienced a flare-up during 
service, and hence, service connection is not warranted.  
Essentially, clear and unmistakable competent clinical 
evidence establishes that the veteran had congenital 
abnormality of the left shoulder manifested by complaints of 
recurrent subluxations when he entered service, and the same 
problem was present at discharge.  The Board concludes that 
the evidence supporting the veteran's claim, consisting of 
his statements, as well as that of his uncle who asserted the 
veteran had no shoulder problem prior to service, is of less 
probative value than the evidence, summarized above, against 
the claim.  The Board finds, accordingly, that there is clear 
and unmistakable evidence that the veteran's left shoulder 
disability, congenital abnormality productive of recurrent 
subluxation, preexisted service, and that it was not 
aggravated by service, pursuant to 38 U.S.C.A. § 1111.  As 
such, the Board finds that the presumption of soundness on 
induction as to a congenital abnormality of the left shoulder 
manifested by recurrent subluxation is rebutted.

In order to establish service connection for a left shoulder 
disability, the Board must now determine whether the pre-
existing left shoulder disability underwent aggravation in 
service, pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R § 3.306.  
As noted above, the pre-existing congenital abnormality of 
the left shoulder during service was manifested by recurrent 
subluxation both prior to and during service.  Furthermore, 
his first post-service evaluation was not until an April 1975 
VA examination, which was negative for findings of muscle 
atrophy or deformity of the shoulder.  Subsequent to that VA 
examination, the veteran did not complain of or seek 
treatment for his left shoulder until 2003, nearly 34 years 
after his discharge from service.  

Most significantly, though, the March 2006 VA examiner failed 
to find a relationship between the veteran's left shoulder 
disorder and his military service.  Similarly, the March 2006 
VA examiner found that the veteran's current left shoulder 
disorder, diagnosed as a shallow glenoid fossa, with an 
inferior bone spur and secondary humerus head changes, was 
congenital and was not related to any injuries claimed by the 
veteran.  See 38 C.F.R. §§ 3.303(c), 4.9 (a congenital or 


developmental defect is not considered a disease for purposes 
of VA disability compensation and, consequently, cannot be 
service connected as a matter of law).  See, too, Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The only possible exception to the rule on developmental 
defects is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  However, the medical evidence of record does not 
demonstrate that the veteran's left shoulder worsened as a 
result of a superimposed injury or illness during service.  
Indeed, to the contrary, his service medical records, 
including the report of his separation examination, are 
entirely unremarkable for evidence of any left shoulder 
injury and, as previously pointed out, the VA examiner 
determined that there was no evidence of trauma to the back 
during service.  See Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  While the 
Board acknowledges Dr. B's favorable opinion relating the 
veteran's left shoulder disorders to his military service, 
and the in-service injuries alleged by the veteran, the Board 
points out that Dr. B appears to have based her opinion on 
the history and documentation submitted by the veteran, and 
not a review of the entire claims file.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).   In this regard, the 
Board notes that Dr. B failed to provide a rationale for her 
opinion and did not discuss the impact of the veteran's 
congenital left shoulder abnormality.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991) (the Board is not required to 
accept unsubstantiated or ambiguous medical opinions as to 
the origin of the veteran's disorder).  

In contrast, the VA examiner's opinion has significant 
probative weight since it was based on a review of the 
complete record, and the VA examiner not only considered the 
veteran's assertions and medical history, but also undertook 
a comprehensive clinical examination of him.  The opinion was 
well informed and based on the correct factual foundation; in 
other words, the VA examiner was objective and not influenced 
by unsubstantiated allegations.  So the VA examination 
report, in turn, is entitled to a significant amount of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); and 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In summation, with regard to a left shoulder disability, the 
Board finds that the presumption of soundness on entrance 
into service, as to a left shoulder disability, is rebutted 
by clear and convincing evidence that a congenital left 
shoulder disability manifested by recurrent subluxation 
existed prior to service, and was not aggravated by service, 
pursuant to 38 U.S.C.A. § 1111, and that the pre-existing 
left shoulder disability did not undergo an increase in 
service so as to constitute aggravation pursuant to 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306.

Closing

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his low back and left shoulder disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claims, so they must be denied.  
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left shoulder 
disorder, including recurrent subluxation, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


